Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 05/17/2021 is acknowledged.
Claim Objections
Claim 9 objected to because of the following informalities:  
In line 19 of claim 9, “one of third target and the fourth target” should read “one of the third target and the fourth target” to clarify that this is the same “third target” as above.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite because the limitation “wherein the upper shield is rotatable to allow one of the first shield hole and the second shield hole to expose the first target and one of the third target and the fourth target” is unclear. Specifically, it is uncertain whether “one of the first 
Claim 11 is indefinite because the limitation “the magnet” in lines 3 and 4 is unclear as to which magnet is being referred to. Claim 10, from which claim 11 depends, recites each of the cathode assemblies comprise a magnet and therefore requires four separate magnets. Claim 11 does not specify which of the four magnets is being referred to and thus claim 11 is indefinite.
Claims 10 is rejected by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170178877 A1) in view of Shibamoto (US 20030019739 A1) and Subramani (US 20170053784 A1).
Regarding claim 1, Wang (US 20170178877 A1) teaches a multi cathode PVD chamber for depositing onto a substrate (para 0019; Fig. 1 – 136) including a first and second cathode assembly (Fig. 3 – 102) including a first and second backing plate (see annotated Fig. 3) to support a first (Fig. 3 – 106) and second target (Fig. 3 – 104). Wang also teaches an upper shield below the plurality of cathode assemblies (para 0028; Fig. 3 – 316, 102) having a first and second (shield) hole having a diameter and positioned on the upper shield (para 0031; Fig. 5 – 516, 518). The shield is capable of rotating to expose different cathodes (para 0033) and thus is capable of 
Wang teaches the upper shield has a flat inside surface (Fig. 3 – 316). Wang fails to explicitly teach the region between the first and second shield hole is not flat and a raised area is between the first and second shield hole with a height sufficient so that during a deposition process the raised area prevents material sputtered from the first target from being deposited on the second target and prevents material sputtered from the second target from being deposited on the first target. However, Shibamoto (US 20030019739 A1) teaches a partition member (raised area) in the region between the first and second target to prevent sputtered particles from adjacent targets from interacting (para 0052; Fig. 4, 8 – 39). Because Shibamoto teaches that such partition members were operable, it would have been obvious to a person 
Shibamoto teaches that the length of the partition member (raised area) between each pair of targets is longer than the diameter of the targets (Fig. 8 – 39, 30). Wang in view of Shibamoto fails to explicitly teach the partition member (raised area) has a height of greater than 1 cm from the flat inside surface. However, Subramani (US 20170053784 A1) teaches a star shaped shield extending between adjacent pairs of targets (para 0025; Fig. 2 – 200), similarly to the partition member of Shibamoto (Fig. 8 – 39). Subramani also teaches that the star shaped process shield may have a height of greater than 15 inches (greater than 1 cm) when the target diameter is greater than 6 inches (para 0028) and shows each segment of the shield (raised area) is longer than the diameter of the adjacent targets (Fig. 2 – 200, 114). Because Subramani and Shibamoto teach similar partitions between targets, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the height and length dimensions of Shibamoto’s partition with those of the Subramani shield because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Annotated Fig. 3 (Wang)

    PNG
    media_image1.png
    321
    512
    media_image1.png
    Greyscale

Regarding claim 2, Shibamoto teaches the partition member (raised area) in the region between the first and second target prevents sputtered particles from adjacent targets from interacting (prevents material sputtered from the first target from being deposited on the second target and prevents material sputtered from the second target from being deposited on the first target) as described in the claim 1 rejection.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170178877 A1) in view of Shibamoto (US 20030019739 A1) and Subramani (US 20170053784 A1), as applied to claim 1 above, and further in view of Hong (US 20050133365 A1).
Regarding claim 3, Wang teaches each cathode may have an associated magnetron (first and second magnet) (para 0020), which inherently have a (first and second) distance from the backing plate. Wang fails to explicitly teach that the first and second magnet are movable such that the first and second distance can be varied. However, Hong (US 20050133365 A1) teaches using a lift mechanism to control the magnetron distance (magnets are movable such that the first and second distance can be varied) from the back of the target (para 0040; Fig. 4 – 124). 
Regarding claim 4, Wang in view of Hong fails to explicitly teach the first and second magnet are configured to move the first and second magnet to decrease the first and second distance in order to increase the magnetic strength produced by the first and second magnet and to increase the first and second distance in order to decrease the magnetic field strength. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Wang teaches all of the claimed structural limitations, which is necessarily capable of moving the first and second magnet to decrease the first and second distance, which inherently increases the magnetic strength produced by the first and second magnet, and to increase the first and second distance, which inherently decreases the magnetic field produced by the first and second magnet.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170178877 A1) in view of Shibamoto (US 20030019739 A1), Subramani (US 20170053784 A1), and , as applied to claim 3 above, and further in view of Yoshikawa (US 20050186485 A1).
Claim 5:
Regarding claim 5, Wang teaches that the first target is metallic and that the metallic targets may be formed of molybdenum (para 0019). Wang fails to explicitly teach that the second target comprises a silicon target. However, Yoshikawa (US 20050186485 A1) teaches a co-sputtering process of a metal containing target and a silicon target (abstract), wherein the metal containing target may be a molybdenum target (para 0037). Because Yoshikawa teaches that such sputtering targets were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a molybdenum first target and silicon second target in the Wang apparatus with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Wang also teaches a configuration with six targets (third and fourth cathode assembly) (para 0030; Fig. 4,5). Wang fails to explicitly teach the third and fourth cathode assembly have backing plates. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include backing plates on the third and fourth cathodes because the first and second cathodes have backing plates (see annotated Fig. 3).
Claims 6-7:
Regarding claim 6, Wang fails to explicitly teach that the third and fourth target comprise dummy targets. However, Yoshikawa (US 20050186485 A1) teaches using a dummy target to effectively sputter a single target in a two target system without contamination (para 0080). Wang teaches preventing materials from one target contaminating another target (para 0022), and Wang in view of Yoshikawa teaches a process during which the first (molybdenum) target and second (silicon) target are sputtered separately while the shield is covering the other target  (Wang para 0033; Fig. 6). Wang illustrates the use of two targets of the same material to be exposed by the shield holes in order to prevent contamination (Fig. 5 – 104, 106, 518). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the two identical target arrangement of Wang with a single target to be sputtered and dummy target because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Regarding claim 7, Wang teaches the upper shield is rotatable from a first position to a second position in which different targets are exposed (para 0009). Wang fails to explicitly teach that the shield is rotated from a first position exposing the first and second target to a second position exposing the fourth target through the second shield hole and the second target through the first shield hole. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Wang teaches all of the claimed structural limitations, which is necessarily capable of rotating the shield from a first position exposing the first target through the first shield hole and exposing the second target through the second shield hole to a second position 





Annotated Fig. 5 (Wang)

    PNG
    media_image2.png
    394
    357
    media_image2.png
    Greyscale

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170178877 A1) in view of Yoshikawa (US 20050186485 A1), Shibamoto (US 20030019739 A1), and Subramani (US 20170053784 A1).
Regarding claim 9, Wang (US 20170178877 A1) teaches a multi cathode PVD chamber for depositing onto a substrate (para 0019; Fig. 1 – 136) including a first and second cathode assembly (Fig. 3 – 102) including a first and second backing plate (see annotated Fig. 3) to support a first (Fig. 3 – 106) and second target (Fig. 3 – 104). Wang also teaches an upper shield below the plurality of cathode assemblies (para 0028; Fig. 3 – 316, 102) having a first and second (shield) hole having a diameter and positioned on the upper shield (para 0031; Fig. 5 – 516, 518). The shield is capable of rotating to expose different cathodes (para 0033) and thus is capable of exposing the first and second cathode through the first and second shield holes. 
Wang teaches that the first target is metallic and that the metallic targets may be formed of molybdenum (para 0019). Wang fails to explicitly teach that the second target comprises a silicon target. However, Yoshikawa (US 20050186485 A1) teaches a co-sputtering process of a metal containing target and a silicon target (abstract), wherein the metal containing target may be a molybdenum target (para 0037). Because Yoshikawa teaches that such sputtering targets were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a molybdenum first target and silicon second target in the Wang apparatus with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Wang also teaches a third and fourth cathode assembly including targets (para 0031; see annotated Fig. 5). Wang fails to explicitly teach the third and fourth cathode assembly have backing plates. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include backing plates on the third and fourth cathodes because the first and second cathodes have backing plates (see annotated Fig. 3). Wang fails to explicitly teach that the third and fourth target comprise dummy material. However, Yoshikawa (US 20050186485 A1) teaches using a dummy target to effectively sputter a single target in a two target system without contamination (para 0080). Wang teaches preventing materials from one target contaminating another target (para 0022), and Wang in view of Yoshikawa teaches a process during which the first (molybdenum) target and second (silicon) target are sputtered separately while the shield is covering the other target  (Wang para 0033; Fig. 6). Wang illustrates the use of two targets of the same material to be exposed by the shield holes in order to prevent contamination (Fig. 5 – 104, 106, 518). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the two identical target arrangement of Wang with a single target to be sputtered and dummy target because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Wang fails to explicitly teach the upper shield is configured to permit molybdenum and silicon material to be alternately sputtered from the first target and the second material from the second target respectively without rotating the upper shield. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Wang teaches all of the claimed structural 
Wang teaches the upper shield has a flat inside surface (Fig. 3 – 316). Wang fails to explicitly teach the region between the first and second shield hole is not flat and a raised area is between the first and second shield hole with a height sufficient so that during a deposition process the raised area prevents material sputtered from the first target from being deposited on the second target and prevents material sputtered from the second target from being deposited on the first target. However, Shibamoto (US 20030019739 A1) teaches a partition member (raised area) in the region between the first and second target to prevent sputtered particles from adjacent targets from interacting (para 0052; Fig. 4, 8 – 39). Because Shibamoto teaches that such partition members were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a partition member in the region between the shield holes of Wang with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Shibamoto teaches that the length of the partition member (raised area) between each pair of targets is longer than the diameter of the targets (Fig. 8 – 39, 30). Wang in view of Shibamoto fails to explicitly teach the partition member (raised area) has a height of greater than 1 cm from the flat inside surface. However, Subramani (US 20170053784 A1) teaches a star shaped shield extending between adjacent pairs of targets (para 0025; Fig. 2 – 200), similarly to the partition member of Shibamoto (Fig. 8 – 39). Subramani also teaches that the star shaped process shield 
Wang fails to explicitly teach that the shield is rotated a position exposing the first target and one of the third and fourth target through the first and second shield holes. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Wang teaches all of the claimed structural limitations, which is necessarily capable of rotating the shield to a position exposing the first target and one of the third or fourth target through the shield holes (see annotated Fig. 5 – third position).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170178877 A1) in view of Yoshikawa (US 20050186485 A1), Shibamoto (US 20030019739 A1), and Subramani (US 20170053784 A1), as applied to claim 9 above, and further in view of Hong (US 20050133365 A1).
Regarding claim 10, Wang teaches each cathode may have an associated magnetron (first, second, third, and fourth magnet) (para 0020), which inherently have a (first, second, third, and fourth) distance from the backing plate. Wang fails to explicitly teach that the first, second, third, and fourth cathode assemblies each comprise a magnet movable such that the distances can be increased or decreased. However, Hong (US 20050133365 A1) teaches using a lift mechanism to control the magnetron distance (magnets are movable such that the distance can be varied) from the back of the target (para 0040; Fig. 4 – 124). Because Hong teaches that such magnetron lift mechanisms were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use magnetrons with lift mechanisms associated with each cathode of Wang with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Regarding claim 11, Wang in view of Hong fails to explicitly teach that decreasing the distance from the magnet to the backing plate results in an increase in the magnetic strength produced by the magnet and increasing the distance results in a decrease in the magnetic field strength. However, the apparatus of Wang in view of Hong would inherently exhibit the claimed relationship because it is well known that magnetic field strength decreases when the distance from the source increases and the magnetic field strength increases when the distance decreases.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170178877 A1) in view of Shibamoto (US 20030019739 A1), Subramani (US 20170053784 A1), Hong (US 20050133365 A1), and Yoshikawa (US 20050186485 A1), as applied to claim 6 above, and further in view of another embodiment of Wang (US 20170178877 A1).
Claim 7:
Regarding claim 7, Wang teaches the upper shield is rotatable from a first position to a second position in which different targets are exposed (para 0009). Additionally, Wang teaches an alternative shield hole arrangement wherein the shield holes are not adjacent (para 0030; Fig. 4 – 318). Because Wang teaches the adjacent hole and non-adjacent hole arrangements as alternatives for similar flat shields (para 0030-0031), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the adjacent shield holes of Fig. 5 with non-adjacent shield holes (see modified Fig. 5) because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Wang fails to explicitly teach that the shield is rotated from a first position exposing the first and second target to a second position exposing the fourth target through the second shield hole and the second target through the first shield hole. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Wang teaches all of the claimed structural limitations, which is necessarily capable of rotating the shield from a first position exposing the first target through the first shield hole and exposing the second target through the second 
Claim 8:
Regarding claim 8, Wang fails to explicitly teach that the shield is rotated to a third position, wherein the first target is exposed through the second shield hole and the fourth target is exposed through the first shield hole. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Wang teaches all of the claimed structural limitations, which is necessarily capable of rotating the shield to a third position in which the first target is exposed through the second shield hole and the fourth target is exposed through the first shield hole (see modified Fig. 5 – third position).
Modified Fig. 5 (Wang)

    PNG
    media_image3.png
    427
    429
    media_image3.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-8 of copending Application No. 16/801631 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all claimed limitations in the instant application are met by a combination of the claims in the copending application.
Regarding claim 1, the reference application (16801631) claim 1 teaches a plurality of cathode assemblies including a first backing plate to support a first target and a second cathode assembly including a second backing plate configured to support a second target during a sputtering process. The reference application’s claim 1 also teaches an upper shield below the 
Regarding claim 2, reference claim 1 teaches the exact limitation.
Regarding claim 3, reference claim 6 teaches the exact limitation.
Regarding claim 4, reference claim 7 teaches the exact limitation.
Regarding claim 5, reference claim 8 teaches the first target is molybdenum and the second target is silicon. Additionally, reference claim 2 teaches a third cathode assembly having a third backing plate supporting a third target and a fourth cathode assembly having a fourth backing plate supporting a fourth target.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishihara (US 20150262797 A1) teaches a shield hole arrangement more similar to the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794